Citation Nr: 0807624	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a wound to the right buttock.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a wound to the left buttock.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1950 to June 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision.

This case was advanced on the docket.


FINDINGS OF FACT

1.  The medical evidence shows that the shrapnel wounds to 
both of the veteran's buttocks are slight.

2.  The veteran has six scars that are related to his 
shrapnel wound during service: two on the right upper buttock 
measuring 4x1.5cm (this scar will be referred to below as the 
large scar on the right buttock) and 1x1.5cm, one on the 
lower back measuring .5x.5cm, one on the left buttock 
measuring 2.5x6.5 cm, and two on the left flank measuring 
.5x1.75cm and .2x.5cm.  

3.  With the exceptions of the scar on the left buttock and 
the larger scar on the right buttock, there was no tenderness 
on palpation, no adherence to the underlying tissue, no 
underlying soft tissue damage, and no skin ulceration or 
breakdown over any of the other scars.  

4.  The scar on the veteran's left buttock was shown to be 
tender at the veteran's August 2007 VA examination.

5.  The large scar on the veteran's right buttock was found 
to be painful at the veteran's August 2007 VA examination.

6.  The April 2000 VA examination did not show any tender 
scars.

7.  None of the veteran's shrapnel-related scars cause any 
limitation of motion or loss of function.  

8.  The medical evidence fails to show that the veteran is 
unemployable due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent rating for 
a shrapnel wound to the right buttock (MG XVII) have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic 
Code (DC) 5317 (2007).

2.  Criteria for a rating in excess of 10 percent rating for 
a shrapnel wound to the left buttock (MG XVII) have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.73, DC 5317 
(2007).

3.  Criteria for a 10 percent rating for a scar on the left 
buttock as the result of an in-service shrapnel wound were 
met as of August 23, 2007.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7801, 7802, 7803, 
7804, 7805 (2007).

4.  Criteria for a 10 percent rating for a 4 x 1.5 cm scar on 
the right buttock as the result of an in-service shrapnel 
wound were met as of August 23, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DCs 7801, 
7802, 7803, 7804, 7805 (2007).

5.  Criteria for a TDIU have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

In considering the residuals of a muscle injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.  

The veteran's disabilities of the buttocks are rated under 
38 C.F.R. § 4.73, DC 5317 which covers Muscle Group XVII, and 
group 2 pelvic girdle (e.g. the gluteus maximus).  Under DC 
5317, a noncompensable rating is assigned for a slight muscle 
injury, a 20 percent rating is assigned for a moderate 
injury, and a 40 percent rating is assigned for a moderately 
severe muscle injury.  

A slight disability of the muscles anticipates a simple 
muscle wound without debridement or infection.  There should 
be a service department record of superficial wound with 
brief treatment and return to duty.  There should also be 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Additionally, there should 
be objective findings of minimal scarring and no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Objective findings should include indications on 
deep palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side.  
Tests of strength and endurance, when compared with the sound 
side, should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Under the criteria for rating muscle injuries, 
disabilities are characterized as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.

In March 2007, pursuant to a joint motion for remand (joint 
motion), the Court of Appeals for Veterans Claims (Court) 
returned the veteran's claim to the Board for compliance with 
the instructions in the joint motion.  The joint motion 
sought an explanation of why 10 percent was originally 
assigned since the rating criteria did not provide for a 10 
percent evaluation.  It also indicated that consideration 
should be given to separately evaluating the veteran's scars 
and that consideration should be given to whether another 
examination was necessary.  For the reasons discussed below, 
no evidence has been submitted to justify a rating in excess 
of 10 percent for shrapnel wounds to either buttock; however, 
recently obtained medical evidence does show that separate 10 
percent ratings should be assigned for two of the veteran's 
scars that resulted from the shrapnel injury.

Service medical records reflect that the veteran sustained 
multiple shrapnel wounds to both buttocks when he was hit by 
enemy mortar fire in Korea.  The shell fragment penetrated 
the medial aspect of both buttocks, but there was no bone, 
nerve or artery involvement.  The veteran was hospitalized 
from October 6, 1951 to November 28, 1951, during which time 
he had surgery to close the wounds to each buttock.  
Treatment records reflect that the veteran's wounds healed 
fairly well, but there were minor, suture infections.  The 
veteran was returned to general duty where he served for an 
additional year-and-a-half before being discharged from 
service in June of 1953.  At a VA examination in March 1954, 
the examiner found that the veteran presented no evidence of 
any muscle, nerve, or vessel injury with regard to either 
shrapnel wound.  The examiner diagnosed the veteran with 
penetrating wounds of both buttocks which had healed without 
any residuals.  

Thereafter, there are almost no references to the wounds in 
treatment records.  In a July 1997 VA treatment record the 
veteran requested an increase in his service connected 
disability ratings, but there was no mention of the injuries 
to his buttocks, and the treatment record addressed the 
veteran's mental health.  At a VA examination in October 
1997, the veteran indicated that he enjoyed playing as much 
as 36 holes of golf in a day.  The veteran indicated in a 
November 1997 treatment note that his wounds had been quite 
debilitating and continued to affect him.  Nevertheless, VA 
outpatient treatment records fail to show any additional 
complaints about, or treatment for, the residuals of the 
veteran's shrapnel wounds. 

In April 2000, the veteran underwent a VA examination at 
which he denied any pain in the area of his wound, although 
he indicated that occasionally his lower extremities ached.  
The examiner noted that there were no notes in the veteran's 
chart in roughly three years.  

The RO considered this examination to be an informal claim, 
but concluded in an October 2001 rating decision that the 
veteran had well healed scars in his buttocks, had normal 
muscle strength in his lower extremities, and had full range 
of motion in his hips.  

Since the veteran's claim was remanded, hundreds of pages of 
VA treatment records were submitted, but they largely 
detailed the veteran's heart surgery in December 2006.  In 
August 2007, the veteran was provided with the rating 
criteria used for rating injuries to Muscle Group XVII 
specifically, and for rating muscle injuries in general.

Ten days later, also in August 2007, the veteran was provided 
with a VA examination of his muscle injury residuals.  The 
examiner indicated that the veteran had a history of a high 
velocity missile/shrapnel injury to his buttocks bilaterally, 
and he noted that the veteran was hospitalized and returned 
to duty two months later.  The examiner observed that the 
wound was not a through-and-through injury, but he noted that 
the wound was infected before healing and that there was 
associated sciatic nerve impairment.  Currently, the examiner 
found that the veteran has pain and weakness, but he found no 
decreased coordination, increased fatigability, or 
uncertainty of movement.  The examiner found intermuscular 
scarring of the left inner gluteus maximus.  However, he 
indicated that the veteran's muscle function was normal in 
terms of comfort, endurance and strength sufficient to 
perform activities of daily living.  There were no residuals 
of nerve damage, tendon damage, bone damage, or muscle 
herniation, and there was no loss of deep fascia or muscle 
substance.  No joint motion was limited by any muscle injury.

No additional treatment records either private or VA were 
submitted.

The disability picture shown by the medical evidence supports 
a finding that the veteran's shrapnel injuries are productive 
of no more than slight impairment.  Although the history of 
the injury shows the veteran had a penetrating wound of short 
track from a shrapnel fragment, without explosive effect of 
high velocity missile, for which he was hospitalized under 
two months, residuals of debridement are not described in the 
service medical records nor is any prolonged infection.  
There is no objective evidence of loss of deep fascia, loss 
of muscle substance, impairment of muscle tonus, or lowered 
threshold of fatigue which is required for a moderate 
disability finding.  Additionally, there is no indication of 
any of the cardinal signs or symptoms of muscle disability, 
and there is no evidence that metallic fragments have been 
retained in either of the veteran's buttocks.  

Although the veteran has been assigned a 10 percent 
evaluation for his right and left buttock wounds, which has 
been in effect for more than 20 years, and may not be 
reduced, the medical evidence of record supports only a non-
compensable evaluation for slight impairment.  Given that, 
entitlement to an increased rating for the disabilities at 
issue is not warranted, and the appeal is denied.  [As to why 
the veteran was assigned a 10 percent evaluation for each 
buttock wound in a rating action that occurred more than 50 
years ago in the context of a VA examination that showed no 
residuals; it is unknown.]  

A higher rating has also been considered for the scars from 
the shrapnel injury.  At the time the veteran filed his 
claim, 10 percent ratings were assigned for scars not 
affecting the head, face or neck that were superficial and 
poorly nourished, with 
repeated ulceration; or that were superficial, tender, and 
painful on objective demonstration.  See 38 C.F.R. § 4.118, 
DCs 7803, 7804.  Ten percent was the highest ratings 
available under these codes.  

During the course of the veteran's appeal, the regulations 
for rating disabilities of the skin were revised effective 
August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  Under 
the revised criteria, 10 percent ratings are assigned for 
scars, not affecting the head, face, or neck, that 1) are 
deep and cover an area exceeding 6 square inches (39 sq. cm.) 
(a deep scar is one associated with underlying soft tissue 
damage); 2) cause limited motion and cover an area exceeding 
6 square inches; 3) are superficial, do not cause limited 
motion, and cover an area of 144 square inches or greater (a 
superficial scar is one not associated with underlying soft 
tissue damage); 4) are superficial and unstable (an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar); or 5) are superficial and 
painful on examination.  See 38 C.F.R. § 4.118, DCs 7802, 
7803, 7804.  Again, 10 percent is the highest rating 
available under these codes for scars other than of the head, 
face, or neck; unless the scar was either deep or caused 
limitation of motion and covered an area exceeding 12 square 
inches.

It is also noted that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined.

Service medical records reveal that the veteran's wound on 
the right buttock was 5x3x3cm and the wound on the left 
buttock was 3x3x3cm.  

At the veteran's VA examination April 2000 the examiner noted 
well-healed scars over the veteran's buttocks, with no 
keloids, adhesion or tenderness to palpation.  The scars were 
slightly depressed and hypopigmented in color.  

At his VA examination in August 2007, the veteran's scars 
were measured again.  The examiner indicated that the veteran 
had six scars: two on the right upper buttock measuring 
4x1.5cm (this scar is referred to as the large scar on the 
right buttock) and 1x1.5cm, one on the lower back measuring 
.5x.5cm, one on the left buttock measuring 2.5x6.5 cm, and 
two on the left flank measuring .5x1.75cm and .2x.5cm.  With 
the exceptions of the scar on the left buttock and the larger 
scar on the right buttock, there was no tenderness on 
palpation, no adherence to the underlying tissue, no 
underlying soft tissue damage, and no skin ulceration or 
breakdown over any of the other scars.  Additionally, none of 
the scars caused any limitation of motion or loss of 
function.  

Palpation of the scar on the left buttock did produce 
tenderness and there was adherence to the underlying tissue; 
but like the other scars, the scar on the left buttock did no 
have any underlying soft tissue damage or skin 
ulceration/breakdown over the scar; and the scar did not 
cause any limitation of function.

It was also noted that the large scar on the veteran's right 
buttock was painful at the VA examination in August 2007; but 
it too did not have any underlying soft tissue damage or skin 
ulceration/breakdown over the scar; and the scar did not 
cause any limitation of function.  There was also no 
involvement with the underlying tissue.

None of the scars were noted to limit any functioning, and 
none of the scars covered a sufficient surface area to 
warrant consideration of a rating in excess of 10 percent.  
Additionally, with the exceptions of the scar on the left 
buttock and the large scar on the right buttock, none of the 
scars were either painful or unstable.

With regard to the scar on the left buttock, it is too small 
to warrant a rating based on its association with the 
underlying soft tissue.  Nevertheless, the examiner found it 
to be tender on palpation.  As such, a 10 percent rating is 
granted for the veteran's scar as of the date of his VA 
examination in August 2007.  An effective date earlier than 
August 2007 is not warranted as the August 2007 examination 
was the first objective demonstration of either tenderness or 
pain.  At the veteran's examination in April 2000 no 
tenderness was noted on palpation.

Similarly, the examiner in August 2007 indicated that the 
larger scar on the veteran's right buttock was painful; 
although this scar is also too small to warrant a rating 
based on its association with the underlying soft tissue.  An 
effective date earlier than August 2007 is not warranted as 
the August 2007 examination was the first objective 
demonstration of either tenderness or pain.  At the veteran's 
examination in April 2000 no tenderness was noted on 
palpation.

As such, separate 10 percent ratings for a tender scar on the 
left buttock and a painful scar on the right buttock are 
granted, effective August 23, 2007.

II.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran has the following service-connected disabilities: 
PTSD (rated as 50 percent disabling) bilateral wounds to 
muscle group XVII (rated as 10 percent disabling for each 
buttock), and two painful scars (each rated as 10 percent 
disabling).  His combined rating is 70 percent, including the 
bilateral factor for the wounds to both buttocks.  

As such the veteran meets the schedular criteria for a TDIU, 
since his multiple service-connected disabilities combine to 
a 70 percent rating.  

The medical evidence in this case fails to show, however, 
that the veteran's service connected disabilities have caused 
limitation of function of any affected part, or in any other 
way impacted his overall employability, aside from that 
inherent in the ratings assigned.  

The veteran retired from his job as a truck driver in 1995 
and began collecting Social Security.  The veteran argues 
that his medication for PTSD caused him to fall asleep (there 
was a medical warning from a VA doctor that the medication 
could have a side effect of drowsiness), and he therefore 
felt it was unsafe for him to continue to drive trucks 
(although he continued to drive a car for a number of years 
after that).  Additionally, the veteran was determined by the 
Social Security Administration to be disabled as of July 
1996.  Nevertheless, the veteran indicated in 1997 that he 
was still able to play 36 holes of golf in a single day, and 
in 2004, the veteran indicated that he continued to play golf 
on a regular basis (although he is now no longer able to 
engage in golf).  Moreover, records from the Social Security 
Administration show that while the veteran alleged his 
impairment was due to depression, anxiety, and PTSD, the 
concluding summary recommending an award of benefits 
identifies progressive dementia as the basis for the Social 
Security Administration award.  

Further, while the veteran's daughter indicated that he is 
becoming forgetful and is no longer able to live on his own, 
a VA examiner observed in July 2005 that the veteran's PTSD 
seemed to be stable, but found that the veteran was difficult 
to interview due to a deteriorating cognitive disorder.  The 
examiner then opined that the veteran's unemployability 
appeared to have little to do with his PTSD and was largely 
the result of his physical condition and his deteriorating 
cognitive functioning.  

In August 2005, a psychiatric evaluation continued to report 
on the veteran's cognitive decline, indicating that the 
veteran stopped driving because he repeatedly forgot where he 
was going, that he often forgot or confused his childrens' 
names, and that he had problems engaging in conversations.  
Additionally, it was noted that the veteran had limited 
mobility on account of problems with his back and legs 
(neither of which are service connected).  The veteran 
indicated that he had last played golf two years earlier.  
The doctor indicated that the veteran's perceived lack of 
motivation was consistent with results that are seen in 
individuals who have been diagnosed with a frontotemporal 
dementia, which is generally progressive.

In December 2005, a treatment record noted that the veteran 
would continue to require prompting to initiate behavior.  It 
was also noted that as the veteran's disease progressed, 
prompting might become ineffective and the veteran might 
begin to require assistance in grooming.  It was again 
thought that the most appropriate diagnosis was 
frontotemporal dementia and major depressive disorder.

The veteran's physical condition is clearly impacted by his 
non-service connected medical conditions.  For example, in 
October 2006, the veteran underwent a coronary artery bypass.  
Treatment records (such as in June 2005) also show that in 
addition to his service connected disabilities, the veteran 
also has hypertension, GERD, benign prostatic hyperplasia, 
back pain (which that veteran was noted to have had since 
1999 in a February 2007 treatment record), glaucoma, and 
depression.

The veteran's VA treatment records also fail to contain any 
medical indication that the veteran is unemployable as a 
result of his service connected disabilities.  

The veteran submitted a May 2007 opinion from a vocational 
specialist Carl Barchi, M.ED, CDMS.  Mr. Barchi reviewed the 
veteran's claims file and eloquently described the medical 
evidence from September 1990 until July 2005.  Mr. Barchi 
disagreed with many of the GAF scores assigned by the various 
treating physicians at VA indicating that while the veteran 
was unable to work, the doctors nevertheless assigned Global 
Assessment of Functioning (GAF) scores that suggested he 
could work.  Mr. Barchi opined that the record was clear that 
the veteran had service connected emotional issues prior to 
1990 and that these issues constituted sufficient credible 
reasons for the veteran's overall declining condition.  He 
added that each of the medical narratives described an 
individual who was and is totally occupationally and socially 
impaired due to his service connected PTSD.  Mr. Barchi added 
that the veteran became unable to work as a truck driver in 
August 1995 due to unwanted side effects of the medication 
his was prescribed for his anxiety.  Mr. Barchi posited that 
the veteran is currently completely unable to engage in any 
substantial work activity, including even sedentary, 
unskilled work, due solely to his service-connected symptoms.

However, the Board does not find the opinion of Mr. Barchi 
sufficiently persuasive to overcome the multitude of VA 
medical opinions and treatment record from throughout the 
course of the veteran's appeal which point to the opposite 
conclusion.

VA evaluations in July and August 2005 both found that it was 
the veteran's cognitive decline from dementia and not his 
service-connected PTSD that was causing the veteran's 
disfunctionality.  Furthermore, a VA treatment record from 
October 2007, shortly after Mr. Barchi rendered his opinion, 
notes that a PTSD screen of the veteran was negative as the 
veteran denied in the past month having nightmares, or being 
unable to stop thinking about, a horrible or frightening 
experience; he also denied going out of his way to avoid 
situations that reminded him of it; he denied trying hard not 
to think about it; he denied being constantly on guard, 
watchful, or easily startled; and he denied feeling numb or 
detached from others, from activities, or from his 
surroundings.

While Mr. Barchi believes that the veteran's PTSD related 
symptomatology has rendered him unemployable, he entirely 
neglects to mention the veteran's progressive dementia and 
its consequences in his narrative.  Such a glaring omission 
eliminates the probative value of his report.
 
It is undisputed that the veteran is currently unemployable, 
but there are many medical causes for this which are 
unrelated to his service connected disabilities.  The veteran 
has severe dementia which continues to decline to the point 
that the veteran has needed 24 hour care for the last several 
years.  He has also had major heart related problems, 
requiring bypass surgery in 2006.  The veteran has also 
complained of back pain since roughly 1999.

As such, the current medical evidence demonstrates that the 
veteran is not unemployable as a result of his service 
connected disabilities.  Accordingly, the veteran's claim for 
a TDIU is denied. 

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In the present case, notice was provided by letters dated in 
January 2005 and August 2007; additionally the March 2006 
statement of the case provided the veteran with the statutory 
language from 38 C.F.R. § 3.159, and in response the 
veteran's representative provided a May 2006 statement 
indicating that the veteran was returning the VCAA response, 
and the veteran submitted a VCAA response indicating that he 
had no additional evidence to submit.  

Any defect concerning the timing of the notice requirement 
was harmless error.  Although the notice provided to the 
veteran was not given prior to the first adjudication of the 
claim, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
ample time to respond to VA notices.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the veteran's 
claim was readjudicated following completion of the notice 
requirements.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006).

Private treatment records and numerous service medical 
records have been obtained.  The veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for residuals of a wound to 
the right buttock is denied.

A rating in excess of 10 percent for residuals of a wound to 
the left buttock is denied.

A 10 percent rating for a painful, tender scar on the left 
buttock is granted, effective August 23, 2007, subject to the 
laws and regulations governing the award of monetary 
benefits.

A 10 percent rating for a painful 4 x 1.5 cm right gluteal 
upper medial scar is granted, effective August 23, 2007, 
subject to the laws and regulations governing the award of 
monetary benefits.

A TDIU is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


